IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-40088
                           Summary Calendar



UNITED STATES OF AMERICA

            Plaintiff - Appellee

     v.

GUSTAVO VILLARREAL

            Defendant - Appellant

                         --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. B-98-CR-402-03
                         --------------------
                           January 17, 2001

Before KING, Chief Judge, and SMITH and PARKER, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Gustavo Villarreal has filed

a motion to withdraw and a brief as required by Anders v.

California, 386 U.S. 738 (1967).    Villarreal has not filed a

response.

     Our independent review of the brief and the record discloses

no nonfrivolous issue.    Accordingly, counsel’s motion to withdraw

is GRANTED.    Counsel is excused from further responsibilities

herein, and the APPEAL IS DISMISSED.    See 5TH CIR. R. 42.2.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.